Citation Nr: 0022187	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  99-03 703	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the left arm, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1950 to August 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA)-which denied a rating higher than 10 
percent for the residuals of a shell fragment wound of the 
left arm.  In the February 1999 substantive appeal, on VA 
Form 9, the veteran requested a hearing in Washington, D.C., 
before a Member of the Board.  The Board scheduled his 
hearing for June 1999, but he withdrew his request 
for the hearing prior to the date it was to be held.  See 
38 C.F.R. § 20.702(e) (1999).


REMAND

VA has a "duty to assist" the veteran in fully developing 
the evidence pertinent to his well-grounded claim.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  And this 
"duty to assist" includes obtaining all relevant treatment 
records and conducting a thorough and comprehensive VA 
examination.  See Littke v. Derwinski, 1 Vet. App. 90 (1990);  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The veteran's service medical records (SMRs) show that he was 
wounded in January 1951 during a mortar attack in Korea when 
shrapnel from an exploding grenade penetrated the posterior 
aspect of the mid portion of his left arm, passed through his 
triceps muscle, and came to rest immediately below the skin 
at the same level on the lateral aspect of this arm.  His 
doctors removed the shrapnel in February 1951 and debrided 
the wound-thereby "making it [a] thru and thru" injury.




During a VA examination in July 1997, it was noted that 
"[a]pparently there was bony injury and [the veteran's left 
arm] was put in a cast."  The VA examiner also noted that 
the muscles penetrated were Muscle Group V-the flexor 
muscles of the elbow, including the biceps.  X-rays showed a 
normal left humerus, but they also showed degenerative 
changes of the left wrist involving bowing of the mid-shaft 
of the left radius, cystic changes in several of the carpal 
bones, and narrowing and increased sclerosis of the radial-
carpal joint.  The diagnostic impression was "query remote 
trauma to the left radius; clinical correlation is needed."

The veteran's SMRs, however, do not show any evidence of 
trauma to the left radius from the shrapnel injury in Korea.  
Thus, it is presently unclear whether the degenerative 
changes of the left wrist (and any resulting functional 
impairment) are a residual of the shrapnel wound in service, 
as opposed to possibly other, unrelated factors.  The SMRs 
also show that Muscle Group VI-the extensor muscles of the 
elbow, including the triceps-was injured in the incident in 
Korea, and not Muscle Group V as indicated by the VA 
examiner.  Indeed, the residuals of the shrapnel wound in 
service are rated according to the criteria of 38 C.F.R. 
§ 4.73, Code 5306, for Muscle GroupVI, and not under the 
criteria of Code 5305 for Muscle Group V-although there 
appears to be some overlap of the functioning of these two 
muscle groups and the codes essentially provide for identical 
ratings.  Nevertheless, the exact extent of the veteran's 
shrapnel injury in service, insofar as the particular muscles 
damaged, the anatomical areas affected, and the current 
manifestations, must be clarified to ensure that his 
disability is being rated appropriately.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  This is particularly 
necessary in this instance because he alleged in an October 
1997 statement that he has "very little use" of his left 
shoulder and hand as a result of the shrapnel injury 
in service (and not just the arm itself).  He also alleged 
this in his February 1999 substantive appeal.  And the extent 
of his impairment in his left shoulder and hand was not 
adequately addressed during the July 1997 VA examination, and 
must be.


Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request that he provide a list 
(containing the complete names, addresses 
and dates) of any additional treatment 
(VA, private or other) that he has 
received for the residuals of his 
shrapnel wound since July 1997.  
This should include, but is not limited 
to, information pertaining to treatment 
received at the VA Medical Center in 
Asheville, N.C.  And after obtaining any 
necessary authorization from him, the RO 
should directly contact the sources 
identified and obtain copies of the 
records in their possession, in 
accordance with 38 C.F.R. § 3.159.  
All evidence obtained should be 
associated with the other evidence of 
record in the claims folder.  If records 
requested are not obtained, for whatever 
reason, this should be documented as 
well.

2.  The veteran should be scheduled for 
an appropriate VA medical examination to 
ascertain the exact extent of the muscle 
damage in service from the shrapnel wound 
and the functional impairment that he 
currently has as a residual of the 
trauma.  All necessary tests and studies 
should be conducted to make these 
determinations, including range of motion 
studies expressed in terms of degrees and 
in relation to normal range of motion.  
It also is requested that the VA examiner 
indicate whether there is scarring from 
the shrapnel injury and, if so, the 
extent of it and any associated symptoms 
such as pain, tenderness, ulceration, or 
effect on function.  The examiner should 
clearly indicate whether the shrapnel 
injury in service caused damage to 
Muscle Group V or VI, or both.  And the 
extent of the muscle damage should be 
described in detail according to the 
applicable rating criteria-noting 
whether the trauma caused "moderate, 
moderately severe, or severe" injury to 
the affected muscle group.  Also, the 
examiner should specify any joints 
affected-especially pertaining to the 
left elbow, shoulder, wrist, and hand, 
and should comment on the extent the 
veteran has functional impairment in 
these areas as a result of pain or 
painful motion, limited or excess 
movement, weakness, premature or excess 
fatigability, or incoordination, etc.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  And 
the severity of each such problem should 
be expressed in terms of additional 
range-of-motion loss beyond that which is 
clinically observed.  The rationale for 
all opinions expressed should be 
provided-citing, where necessary, to 
specific evidence in the record, 
in a typewritten report.  It is 
absolutely imperative that the examiner 
have access to the claims folder and a 
copy of this Remand in connection with 
the evaluation of the veteran.

3.  The RO should review the report of 
the evaluation to ensure that it 
adequately addresses the concerns of this 
remand and the overall severity of the 
veteran's symptomatology.  If not, the 
examination report should be returned for 
immediate corrective action.  38 C.F.R. 
§ 4.2.

4.  After completion of the above 
development, and any additional 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim for a rating higher than 
10 percent for the residuals of the 
shrapnel wound-to include consideration 
of any additional evidence obtained.  
If the benefits requested are not granted 
to his satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to submit additional 
medical and/or other evidence in response 
prior to returning the case to the Board 
for further appellate consideration.

The veteran need take no action until otherwise notified.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  However, he has the right to 
submit additional evidence and argument concerning this claim 
while it is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purpose of this REMAND is to obtain 
additional clarifying information and evidence, and to 
protect his right to procedural due process of law.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


